DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 06/24/2022. The Examiner has acknowledged the amended Claim 1. Claims 2-20 have been added and Claims 5 and 8-17 have been withdrawn from consideration (Please see the election/restriction requirement below). Claims 1-4, 6-7 and 18-20 are pending and Claims 1-4, 6-7 and 18-20 are rejected.

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 06/24/2022 have been fully considered but they are now moot in view of the new ground of rejection necessitated by Applicant's amendment. 

4.	The rejection of Claim 1 under 35 U.S.C 101 being directed to non-statutory subject matter has been withdrawn in view of applicant’s amendment.
	
5.       	The rejections of Claims 1 under 35 U.S.C. 101 have been maintained. Applicant's Arguments (Remarks) filed 06/24/2022 have been fully considered but they are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Objections
6.	Claim 11 is objected to because of the following informalities:  
In Claim 11, a limitation recites “wherein the client device is further configured to provide any service facility from a network of service facilities for on-demand access by the user of the client device at dynamically changing short-term rates;” (emphasis added)  should read as “wherein the client device is further configured to provide any service facility from a network of service facilities for on-demand access by the user of the client device at dynamically changing short-term rates.”(emphasis added). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-4, 6, 10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim 1 recites in the last limitation “terminate the facility access session upon user check-out at the client device at the end of a facility access session.” (emphasis added).  However, there is no prior recitation of “a facility access session” recited in the claim. Further it is unclear whether “a facility access session” recited later in the limitation is referring to the same facility access session or a different one. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 suffer similar deficiency and rejected using the same rationale.
Dependent Claims 2-4, 6 and 19-20 are rejected based upon their respective dependence from independent Claims 1 and 18.
	Note: Applicant can overcome this rejection by changing the limitation to “terminate a facility access session upon user check-out at the client device at the end of the facility access session.”
	Claim 10 recites in a limitation “wherein the client device is further configured with virtual reality and/or augmented reality hardware and software that allow the user to tour a facility or take a class at the facility.” (emphasis added). However, Claim 10 is dependent on Claim 7 and it is unclear whether “ a facility” recited in the limitation referring to the same facility recited in Claim 1 or a different facility. Further it is unclear, “the facility” recited later in Claim 10 is referring to the facility listed in Claim 10 or 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-2, 6-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leon Cobos et al (US  2010/0070759 A1, hereinafter Leon) in view of Pena et al. (US 10, 237, 256 Bl, hereinafter Pena). 

Regarding Claim 1,
Leon discloses a system for managing facility access and user presence tracking (Leon: ¶ [0021] a system for authenticating a user of a mobile device, ¶ [0086] AUTHENTICATING SYSTEM 30), the system comprising: 
a facilities management server (Leon: ¶ [0086] an authenticating server 31, ¶ [0073]) comprising at least a digital computing device including at least one or more central processing units and memory  (Leon: ¶ [0086] system will actually be implemented as an authenticating server 31, or network of servers or computers, acting in a coordinated fashion), the facilities management server configured to: 
authenticate a client device over a communications network (Leon: ¶ [0062] MOBILE DEVICE 10: The first element is a mobile device that hosts a mobile application, ¶ [0104] authentication of the user against the authenticating  system, ¶ [0107] user starts the mobile application in his/her mobile device, ¶ [0065] Wireless communication capability with an authenticating system 30…, communication capability will be typically available via wireless Internet, ¶¶ [0073, 0104]), the client device initiating the authentication by scanning a scan code (Leon: ¶ [0070] Capturing an image containing a two-dimensional barcode…, capture is performed accessing the device camera, ¶ [0108] user uses the mobile application to take a picture of the 2D-barcode in the screen of the client computer, ¶ [0100] any type of 2D-barcode that is designed so that reading and decoding is feasible and efficient using the camera and the computer power available in a mobile device. Examples of these types are Datamatrix, QR code or Semacode, ¶¶[0105, 0109-0114]) at a terminal of a facility (Leon: ¶ [0085] CLIENT COMPUTER 40: this may be a personal PC, a kiosk, an ATM…, which is physically located where the user is, ¶ [0039] principal is authenticated against a computer-based system, like for instance a web server, a self service kiosk, an Automatic Teller Machine (ATM), a remote network, ¶ [0108] user uses the mobile application to take a picture of the 2D-barcode in the screen of the client computer); and 
transmit instructions to the terminal to check-in a user of the client device and allow the user access to the facility (Leon: ¶ [0086] A welcome page is defined as the first page (or screen) that every user sees in the client computer after he/she has successfully authenticated…, the user shall be able to access the system according to his/her authorized roles, ¶ [0120] the authenticating system pushes the welcome screen to the client computer that corresponds to the session identification number (possibly a personalized welcome screen for the user ID), ¶¶ [0095, 0116-0119, 0121]); and
However, it is noted that Leon does not explicitly disclose:
 track the presence of the user of the client device within the facility over the communications network; and 
terminate the facility access session upon user check-out at the client device at the end of a facility access session.
However, Pena from the same field of endeavor as the claimed invention discloses systems, methods, and apparatus, including computer-readable storage media storing executable instructions, for providing dynamic identity profiles (Pena: [Abstract]), the employee's device may determine a location of the employee's device using any  suitable location service (e.g., Global Positioning System
(GPS)), and may customize the badge in response to determining that a location of the employee's device is within a threshold distance (e.g., 100 meters) of the enterprise facility. In some cases, upon crossing an enterprise's geo-fence (i.e., a virtual perimeter for a real-world geographic area), the employee's device may send a signal to a server of the enterprise's network that includes information about employee's credential and identification information, and the employee's device identification and location (Pena: [Col. 8 Lines: 1-12]), and the user identity application controls the employee's device to subsequently display a check-out button on the employee's badge…, after receiving an input from the employee indicating that the employee would like to check-out…, the employee's
device may display a check-out in progress image…, confirmation message may include
a time of the check-out as well as a message (e.g., see you tomorrow). The employee device may subsequently return to displaying a badge reflecting an "Off Work" status (Pena: [Col. 8 Lines: 33-58]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pena in the teachings of Leon. A person having ordinary skill in the art would have been motivated to do so because the contextual information, geo-fencing, beacon transmissions, and various other features may be used to acquire information that is included in the dynamic user identity and to provide more effective and intelligent interactions of the user with other devices based on the dynamic user identity (Pena: [Col. 3 Lines: 56-61], also see [Abstract]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Leon and Pena discloses all the limitations of Claim 1. Leon further discloses wherein the facilities management server is further configured to authenticate the client device by verifying the user's account and credentials provided from the client device (Leon: ¶ [0104] authentication of the user against the authenticating  system, ¶ [0105] user accesses the client computer and requests a login screen, ¶ [0109] mobile application requests the user a password in order to access the personal secret stored in the device, ¶ [0117] authentication system looks up in its user list to see if the user ID that comes with the tuple is in the list, ¶ [0116]).

Regarding Claim 6,
Claim 6 is dependent on Claim 1, and the combination of Leon and Pena discloses all the limitations of Claim 1. However, Leon does not explicitly disclose wherein the facilities management server is configured to generate a geo-fence operative to monitor the physical location of the client device, and to automatically trigger a user check-out when the client device exits a virtual boundary configured around the premises of the facility.
However, Pena further discloses the employee's device may determine a location of the employee's device using any  suitable location service (e.g., Global Positioning System (GPS)), and may customize the badge in response to determining that a location of the employee's device is within a threshold distance (e.g., 100 meters) of the enterprise facility. In some cases, upon crossing an enterprise's geo-fence (i.e., a virtual perimeter for a real-world geographic area), the employee's device may send a signal to a server of the enterprise's network that includes information about employee's credential and identification information, and the employee's device identification and location (Pena: [Col. 8 Lines: 1-12]), and when the user identity application in the employee's device detects that the employee is leaving the enterprise facility (e.g., walking in the parking lot) or is exiting the enterprise's geo-fence, the user identity application may, without receiving any user
50 input, control the employee's device to transmit a signal to the server of the enterprise's network indicating that the employee would like to check-out…, server of the enterprise's network may respond to the employee device with a confirmation message. As shown in image (B) of FIG. 3, the confirmation message may include a time of the check-out as well as a message (e.g., see you
tomorrow) (Pena: [Col. 8 Lines: 45-57]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pena in the teachings of Leon. A person having ordinary skill in the art would have been motivated to do so because the contextual information, geo-fencing, beacon transmissions, and various other features may be used to acquire information that is included in the dynamic user identity and to provide more effective and intelligent interactions of the user with other devices based on the dynamic user identity (Pena: [Col. 3 Lines: 56-61], also see [Abstract]).


Regarding Claim 7,
Leon discloses a system for managing facility access and user presence tracking (Leon: ¶ [0021] a system for authenticating a user of a mobile device, ¶ [0061] a specific authentication architecture, which is shown in FIG. 1, ¶ [0062-0067]), the system comprising: 
a client device comprising at least a digital computing device and a graphical user interface, the client device configured to (Leon: ¶ [0085] CLIENT COMPUTER 40: this may be a personal PC, a kiosk, an ATM, etc. which is physically located where the user is. The client computer features a screen, capable of presenting a graphical user interface, and this screen is visible by the user, ¶ [0061] See also Fig. 1):
communicate with a facilities management server over a communications network (Leon: ¶ [0062] MOBILE DEVICE 10: The first element is a mobile device that hosts a mobile application, ¶ [0107] user starts the mobile application in his/her mobile device, ¶ [0065] Wireless communication capability with an authenticating system 30…, communication capability will be typically available via wireless Internet, ¶ [0104] See Fig. 1 – 40, 31 ) to initiate the authentication of a user of the client device by scanning a scan code (Leon: ¶ [0070] Capturing an image containing a two-dimensional barcode…, capture is performed accessing the device camera, ¶ [0108] user uses the mobile application to take a picture of the 2D-barcode in the screen of the client computer, ¶ [0100] any type of 2D-barcode that is designed so that reading and decoding is feasible and efficient using the camera and the computer power available in a mobile device. Examples of these types are Datamatrix, QR code or Semacode, ¶¶[0105, 0109-0114]) at a terminal of a facility (Leon: ¶ [0085] CLIENT COMPUTER 40: this may be a personal PC, a kiosk, an ATM…, which is physically located where the user is, ¶ [0039] principal is authenticated against a computer-based system, like for instance a web server, a self service kiosk, an Automatic Teller Machine (ATM), a remote network, ¶ [0108] user uses the mobile application to take a picture of the 2D-barcode in the screen of the client computer); 
communicate with the terminal to check-in the user of the client device to allow the user access to the facility (Leon: ¶ [0086] A welcome page is defined as the first page (or screen) that every user sees in the client computer after he/she has successfully authenticated…, the user shall be able to access the system according to his/her authorized roles, ¶ [0120] the authenticating system pushes the welcome screen to the client computer that corresponds to the session identification number (possibly a personalized welcome screen for the user ID), ¶¶ [0095, 0116-0119, 0121]); and
communicate with the facilities management server over the communications network to (Leon: ¶ [0062] MOBILE DEVICE 10: The first element is a mobile device that hosts a mobile application, ¶ [0107] user starts the mobile application in his/her mobile device, ¶ [0065] Wireless communication capability with an authenticating system 30…, communication capability will be typically available via wireless Internet, ¶ [0104] See Fig. 1 – 40, 31 ) track the presence of the user of the client device within the facility.
However, it is noted that Leon does not explicitly disclose:
 communicate with the facilities management server over the communications network to track the presence of the user of the client device within the facility; and
check-out the user of the client device at the end of a facility access session.
However, Pena from the same field of endeavor as the claimed invention discloses systems, methods, and apparatus, including computer-readable storage media storing executable instructions, for providing dynamic identity profiles (Pena: [Abstract]), the employee's device may determine a location of the employee's device using any  suitable location service (e.g., Global Positioning System
(GPS)), and may customize the badge in response to determining that a location of the employee's device is within a threshold distance (e.g., 100 meters) of the enterprise facility. In some cases, upon crossing an enterprise's geo-fence (i.e., a virtual perimeter for a real-world geographic area), the employee's device may send a signal to a server of the enterprise's network that includes information about employee's credential and identification information, and the employee's device identification and location (Pena: [Col. 8 Lines: 1-12]), and the user identity application controls the employee's device to subsequently display a check-out button on the employee's badge…, after receiving an input from the employee indicating that the employee would like to check-out…, the employee's
device may display a check-out in progress image…, confirmation message may include
a time of the check-out as well as a message (e.g., see you tomorrow). The employee device may subsequently return to displaying a badge reflecting an "Off Work" status (Pena: [Col. 8 Lines: 33-58]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pena in the teachings of Leon. A person having ordinary skill in the art would have been motivated to do so because the contextual information, geo-fencing, beacon transmissions, and various other features may be used to acquire information that is included in the dynamic user identity and to provide more effective and intelligent interactions of the user with other devices based on the dynamic user identity (Pena: [Col. 3 Lines: 56-61], also see [Abstract]).

Regarding Claim 18,
Leon discloses a method for managing facility access and user presence tracking (Leon: [Abstract] a method for authenticating a user of a mobile device (10) against a remote authenticating system (30) which is connected to a client computer ¶ [0021] a method and a system for authenticating a user of a mobile device), and discloses, in combination with Pena, all the limitation of Claim 18 as discussed in Claim 1. Therefore, Claim 18 is rejected using the same rationales as discussed in Claim 1.

Regarding Claim 19,
Claim 19 is dependent on Claim 18, and the combination of Leon and Pena discloses all the limitations of Claim 18. The combination of Leon and Pena discloses all the limitations of Claim 19 as discussed in Claim 2. Therefore, Claim 19 is rejected using the same rationales as discussed in Claim 2.

Regarding Claim 20,
Claim 20 is dependent on Claim 18, and the combination of Leon and Pena discloses all the limitations of Claim 18. The combination of Leon and Pena discloses all the limitations of Claim 20 as discussed in Claim 6. Therefore, Claim 20 is rejected using the same rationales as discussed in Claim 6.

14.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leon Cobos et al (US  2010/0070759 A1, hereinafter Leon)  in view of Pena et al. (US 10,237,256 Bl, hereinafter Pena) and further in view of Esdaile et al. (US 2017/0366953 Al, hereinafter Esdaile). 

Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Leon and Pena discloses all the limitations of Claim 1. However, the combination of Leon and Pena does not explicitly disclose wherein the facilities management server is further configured to authenticate the client device by registering a new user by at least one of creating a new account or using an existing account.
However, Esdaile from the same field of endeavor as the claimed invention discloses provides an alternative way of authenticating guests of a WLAN to the network. Instead of using a pre-configured guest account in the WLAN, the WLAN can use any pre-existing user identity in
a social network (e.g., Facebook®, Twitter®, Linkedin®, Google®, etc.) to permit the user to login to the network (Esdaile: ¶ [0012]), identity of the wireless client device needs to be authenticated by the WLAN infrastructure before the respective access point can provide network access to the wireless client device …, If the wireless client device is an unrecognized guest user of enterprise
WLAN, authentication server 110 will cause a captive portal website 170 to be displayed at the wireless client (Esdaile: ¶ [0018]), and the captive portal website may also include a number of links to social network applications to allow a user who is an existing social network user to login as a guest to the WLAN with their social network account information. When the user is not an existing social network user, the user can sign up for a social network account to login as a guest to the WLAN with their new social network account information(Esdaile: ¶ [0019]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Esdaile in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so to provide a granular level of control over the user's access to WLAN resources as a guest or visitor…, if the user logs in to a supported social network application, and a particular social action (e.g., following a company on Twitter®) is detected, then the user will be granted WLAN access with increased data transmission rates or speeds (Esdaile: ¶ [0028]).


Regarding Claim 4,
Claim 4 is dependent on Claim 3, and the combination of Leon, Pena and Esdaile discloses all the limitations of Claim 3. The combination of Leon, Pena and Esdaile discloses all the limitations of Claim 4 as discussed in Claim 3. Therefore Claim 4 is rejected using the same rationales.

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leon Cobos et al (US  2010/0070759 A1, hereinafter Leon)  in view of Pena et al. (US 10,237,256 Bl, hereinafter Pena) and further in view of Kanaby et al. (US 2014/0122199 Al, hereinafter Kanaby). 

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Leon and Pena discloses all the limitations of Claim 1. However, the combination of Leon and Pena does not explicitly disclose
wherein the facilities management server is further configured to present promotional pop-ups to the client device comprising a code that is scanned at a specified facility and applied to the user's account.
However, Kanaby from the same field of endeavor as the claimed invention discloses system and method for collecting storing, distributing and tracking digital coupons (Kanaby: [Abstract]), place code onto the third party website that allows an interactive version of the digital coupon. The response can be in the form of a formatted coupon, a button, QR code, or other interactive visual formats of the digital coupon (Kanaby: ¶ [0026], ¶ [0027]), consumers will have the opportunity to
engage with the digital coupon and take action by adding the coupon to their user coupon database (Kanaby: ¶ [0029]), coupons and their corresponding tracking information is distributed at box 120 using internal and external marketing efforts that may include, but are not limited to, in-store marketing, in-app advertising, coupon feeds, online marketing, television, radio and print marketing channels (Kanaby: ¶ [0030], See also Fig. 5), and how consumers are able to access coupons that are in the central coupon database 14…, an individual attempts to access a particular advertised coupon by interacting with URLs, barcodes, QR codes, etc., contained within marketing impressions at box 122 in any number of acceptable ways such as scanning a QR code or clicking a button on their computing device that reads, for example, "Add to Wallet" (Kanaby: ¶ [0031]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kanaby in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so as storing the coupons on a per user basis helps to eliminate fraud while providing much greater tracking and
data analysis opportunities…, and learn how well each channel is performing, which consumers are using the digital coupons, what types of consumers are using the digital coupons, which digital coupons perform the best, and the audience that they perform the best with, or providing any valuable information regarding consumer shopping profiles (Kanaby: ¶ [0030]).

16.	Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leon Cobos et al (US  2010/0070759 A1, hereinafter Leon) in view of Pena et al. (US 10,237,256 Bl, hereinafter Pena) and further in view of Ng et al. (US 2011/0098156 A1, hereinafter Ng). 

Regarding Claim 8,
Claim 8 is dependent on Claim 7, and the combination of Leon and Pena discloses all the limitations of Claim 7. However, the combination of Leon and Pena does not explicitly disclose wherein the client device is further configured to include an in-app wallet interface used to add monetary credits to a balance to pay for sessions.
However, Ng from the same field of endeavor as the claimed invention discloses systems and methods for accessing personalized fitness services through an integrated application available to a portable electronic device (Ng: [Abstract]), and the electronic device can securely connect to one or more servers associated with the fitness center…, the integrated application can connect to a secure server to allow the user to enter payment information (e.g., credit card information) to, for example, pay fitness center membership fees, pay for sessions with a fitness trainer, purchase food and drinks …, purchase workout attire for sale in a store of the fitness center, or pay for any other suitable items (Ng: ¶ [0036], ¶ [0006]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ng in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so because the integrated application can connect with distinct servers associated with scheduling training sessions, accessing gym equipment guides, mapping directions to the fitness center, paying membership fees, communicated with exercise equipment of the fitness center, or any other suitable servers (Ng: ¶ [0006]), and motivate these new customers to keep returning to the fitness center as active members (Ng: ¶ [0005]).

Regarding Claim 9,
Claim 9 is dependent on Claim 7, and the combination of Leon and Pena discloses all the limitations of Claim 7. However, the combination of Leon and Pena does not explicitly disclose wherein the client device is further configured to allow the user to book current or future in-facility personal training sessions with trainers.
However, Ng further discloses information associated with the available services can include, for example, class names, class descriptions, a class schedule, description of equipment available in the fitness center, description of locker rooms, description of a pool in the fitness center, description
of rock climbing facilities, description of personal fitness trainer services (Ng: ¶ [0040]), and suitable options associated with returning to the fitness center can be provided through notification 708, such as option 712 to book a session with a fitness trainer, option 714 to add a workout session to the user's calendar, or any other suitable option (Ng: ¶ [0059]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ng in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so because the integrated application can connect with distinct servers associated with scheduling training sessions, accessing gym equipment guides, mapping directions to the fitness center, paying membership fees, communicated with exercise equipment of the fitness center, or any other suitable servers (Ng: ¶ [0006]), and motivate these new customers to keep returning to the fitness center as active members (Ng: ¶ [0005]).

Regarding Claim 13,
Claim 13 is dependent on Claim 7, and the combination of Leon and Pena discloses all the limitations of Claim 7. Leon does not disclose wherein the client device is further configured to render a facility locator interface comprising a map view displaying location-based search results for service facilities and a "check-in" button to request access to a selected facility.
However, Pena further discloses an employee of an enterprise (e.g., MCST) may use the user identity application to check-in or check-out of an enterprise facility (Pena: [Col. 7 Lines: 44-47]), and information that is provided through the user identity application can be customized according to the context that the user is in, in ways that are appropriate for the specific credentials and preferences indicated by the dynamic user identity. When the employee is in proximity to the enterprise facility where the employee works, the user identity application customizes the badge to display an option for the employee to check-in ("Check-in" button) (Pena: [Col. 7 Lines: 56-64]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pena in the teachings of Leon. A person having ordinary skill in the art would have been motivated to do so because the contextual information, geo-fencing, beacon transmissions, and various other features may be used to acquire information that is included in the dynamic user identity and to provide more effective and intelligent interactions of the user with other devices based on the dynamic user identity (Pena: [Col. 3 Lines: 56-61], also see [Abstract]).
However, the combination of Leon and Pena does not explicitly disclose wherein the client device is further configured to render a facility locator interface comprising a map view displaying location-based search results for service facilities and a "check-in" button to request access to a selected facility.
However, Ng further discloses the integrated application can connect with distinct servers associated with scheduling training sessions, accessing gym equipment guides, mapping directions to the fitness center (Ng: ¶ [0006]), the integrated application can connect to a mapping application to provide directions to the fitness center, generate a map to the fitness center (Ng: ¶ [0036]), a mapping application can be accessed to determine the location or locations of the fitness center. A map of the local area nearby the fitness center, directions and a map to the fitness center, or other suitable mapping functions may be generated by the integrated application and accessed by the user (Ng: ¶ [0041]), and integrated application may then generate and display a menu or other suitable interface on the user's electronic device showing this information (Ng: ¶ [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ng in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so because the integrated application can connect with distinct servers associated with scheduling training sessions, accessing gym equipment guides, mapping directions to the fitness center, paying membership fees, communicated with exercise equipment of the fitness center, or any other suitable servers (Ng: ¶ [0006]), and motivate these new customers to keep returning to the fitness center as active members (Ng: ¶ [0005]).

Regarding Claim 14,
Claim 14 is dependent on Claim 7, and the combination of Leon and Pena discloses all the limitations of Claim 7.  However, Leon does not explicitly disclose wherein the client device is further configured to render a facility detail page comprising depictions of accessible amenities available to users and images of the selected facility, as well as a "check-in" button to request access to the selected facility.
However, Pena further discloses providing dynamic identity profiles (Pena: [Abstract]), 
an employee of an enterprise (e.g., MCST) may use the user identity application to check-in or check-out of an enterprise facility (Pena: [Col. 7 Lines: 44-47]), information that is provided through the user identity application can be customized according to the context that the user is in, in ways that are appropriate for the specific credentials and preferences indicated by the dynamic user identity. When the employee is in proximity to the enterprise facility where the employee works, the user identity application customizes the badge to display an option for the employee to check-in ("Check-in" button) (Pena: [Col. 7 Lines: 56-64]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pena in the teachings of Leon. A person having ordinary skill in the art would have been motivated to do so because the contextual information, geo-fencing, beacon transmissions, and various other features may be used to acquire information that is included in the dynamic user identity and to provide more effective and intelligent interactions of the user with other devices based on the dynamic user identity (Pena: [Col. 3 Lines: 56-61], also see [Abstract]).
However, the combination of Leon and Pena does not explicitly disclose wherein the client device is further configured to render a facility detail page comprising depictions of accessible amenities available to users and images of the selected facility, as well as a "check-in" button to request access to the selected facility.
However, Ng further discloses providing workout programs, workout videos, and how-to guides for exercise equipment through the integrated application. For example, a workout program or video can be received through the integrated application and played back on the user's electronic device at the user's convenience. In this manner, a user may have access to a "personal teacher" who can guide the user through a particular workout program (e.g., a cardio workout, a spinning class, or any other suitable workout program) whenever the user is at the fitness center or whenever the user desires (Ng: ¶ [0051]), and integrated application may then generate and display a menu or other suitable interface on the user's electronic device showing this information…, information associated
with the available services can include, for example, class names, class descriptions, a class schedule, description of equipment available in the fitness center, description of locker rooms, description of a pool in the fitness center, description of rock climbing facilities, description of personal fitness trainer services, fitness center hours of operation (Ng: ¶ [0040]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ng in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so because the integrated application can connect with distinct servers associated with scheduling training sessions, accessing gym equipment guides, mapping directions to the fitness center, paying membership fees, communicated with exercise equipment of the fitness center, or any other suitable servers (Ng: ¶ [0006]), and motivate these new customers to keep returning to the fitness center as active members (Ng: ¶ [0005]).

17.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leon Cobos et al (US  2010/0070759 A1, hereinafter Leon) in view of Pena et al. (US 10,237,256 B1, hereinafter Pena) and further in view of Aguilera et al. (US 2012/0099804 A1, hereinafter Aguilera). 

Regarding Claim 10,
Claim 10 is dependent on Claim 7, and the combination of Leon and Pena discloses all the limitations of Claim 7. However, the combination of Leon and Pena does not explicitly disclose wherein the client device is further configured with virtual reality and/or augmented reality hardware and software that allow the user to tour a facility or take a class at the facility.
However, Aguilera from the same field of endeavor as the claimed invention discloses interactive three-dimensional (3D) virtual tours are generated from ordinary two-dimensional (2D) still images such as photographs (Aguilera: [Abstract]), and the system and method of the present invention can be used to generate 3D virtual tours for many different applications. Examples include: real estate, travel, education, online shopping, greeting cards, people, museums, university campuses, stadiums, cruises, hotels, resorts, industrial facilities, restaurants, cafes, shops, classrooms, games, virtual training and the like. Any of these can be configured in any known architecture, whether networked, distributed, web-enabled and/or standalone, and may be accessed using personal computers, mobile devices, kiosks, and/or any electronic devices (Aguilera: ¶ [0024]), and user may view and interact with the 3D interactive virtual tours via a browser or other software application running on a computer, mobile device (such as a smartphone), tablet computer, or other computing device (Aguilera: ¶ [0057], ¶ [0172]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aguilera in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so to provide virtual training/education tailored to specific users. 

18.	Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leon Cobos et al (US  2010/0070759 A1, hereinafter Leon) in view of Pena et al. (US 10,237,256 Bl, hereinafter Pena) and further in view of Novak et al. (US 2013/0246207 A1, hereinafter Novak). 

Regarding Claim 11,
Claim 10 is dependent on Claim 7, and the combination of Leon and Pena discloses all the limitations of Claim 7.	However, the combination of Leon and Pena does not explicitly disclose wherein the client device is further configured to provide any service facility from a network of service facilities for on-demand access by the user of the client device at dynamically changing short-term rates;
However, Novak from the same field of endeavor as the claimed invention discloses method for adjusting prices for services is provided. One or more processors make a determination of an amount of requesters for a service at a given time and an amount of available service providers for providing the service at the given time (Novak: [Abstract]), and default price or price value can correspond to different types of fees or costs for a service. For example, the default price can be a cost per amount of time (e.g., dollar per minute), a cost per amount of distance traveled ( e.g., dollar
per mile), a flat fee or rate, or a combination of any of the different types of fees or costs (Novak: ¶ [0024], ¶¶ [0009, 0054-0056]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Novak in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so dynamically adjusts prices for services based on realtime conditions at a particular time (Novak: ¶ [0009]).

Regarding Claim 12,
Claim 12 is dependent on Claim 11, and the combination of Leon, Pena and Novak discloses all the limitations of Claim 11. The combination of Leon, Pena and Novak discloses all the limitations of Claim 12 as discussed in Claim 11. Therefore Claim 12 is rejected using same rationales as discussed in Claim 11.

Regarding Claim 15,
Claim 15 is dependent on Claim 7, and the combination of Leon and Pena discloses all the limitations of Claim 7.  However, Leon does not explicitly disclose wherein the client device is further configured to render a "session in progress" screen generated upon user check-in, including an identification of a facility, a current facility rate, and a time card of a current facility access session.
However, Pena further discloses employee of an enterprise (e.g., MCST) may use the user identity application to check-in or check-out of an enterprise facility (Pena: [Col. 7 Lines: 44-47]),  the position of the employee has been updated to a different position (e.g., guest relations). The employee's badge may also reflect an address (e.g., Tysons Corner) of the enterprise…, the
confirmation message may include a time of the check-in as well as a message (e.g., welcome back)…,  (Pena: [Col. 8 Lines: 21-24, 30-32 ], See also Fig. 2C).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pena in the teachings of Leon. A person having ordinary skill in the art would have been motivated to do so because the contextual information, geo-fencing, beacon transmissions, and various other features may be used to acquire information that is included in the dynamic user identity and to provide more effective and intelligent interactions of the user with other devices based on the dynamic user identity (Pena: [Col. 3 Lines: 56-61], also see [Abstract]).
However, the combination of Leon and Pena does not explicitly disclose wherein the client device is further configured to render a "session in progress" screen generated upon user check-in, including an identification of a facility, a current facility rate, and a time card of a current facility access session.
However, Novak further discloses method for adjusting prices for services (Novak: [Abstract]), and pricing user interface 350 can inform the user of the adjustment by using a multiplier 360 that indicates the amount the price has been adjusted (e.g., 1.5times the default price or 0.5 times the default price). The pricing user interface 350 can also provide a selectable feature 370 that enables a user to continue with the request for the
service (e.g., at the adjusted price) (Novak: ¶ [0058], See also Fig. 3B—i.e. current rates).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Novak in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so dynamically adjusts prices for services based on realtime conditions at a particular time (Novak: ¶ [0009])

Regarding Claim 16,
Claim 16 is dependent on Claim 15, and the combination of Leon, Pena and Novak discloses all the limitations of Claim 7. However, Leon does not explicitly disclose wherein the "session in progress" screen is used to check-out the user the end of the facility access session.
Pena further discloses employee of an enterprise (e.g., MCST) may use the user identity application to check-in or check-out of an enterprise facility (Pena: [Col. 7 Lines: 44-47]), after displaying the confirmation message, the user identity application controls the employee's device to subsequently display a check-out button on the employee's badge, as shown in image (D) of FIG. 2, or may display the check-out button after receiving an input from the employee indicating that the employee would like to check-out. The input may be received through various suitable means (e.g., audio input, touch input on a check-out icon, etc.)…, After selection of the check-out button, the employee's device may display a check-out in progress image, as shown in image (A) of FIG. 3, and transmit a signal to the server of the enterprise's network indicating that the employee would like to check-out (Pena: [Col. 8 Lines: 33-45]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pena in the teachings of Leon. A person having ordinary skill in the art would have been motivated to do so because the contextual information, geo-fencing, beacon transmissions, and various other features may be used to acquire information that is included in the dynamic user identity and to provide more effective and intelligent interactions of the user with other devices based on the dynamic user identity (Pena: [Col. 3 Lines: 56-61], also see [Abstract]).

19.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leon Cobos et al (US  2010/0070759 A1, hereinafter Leon) in view of Pena et al. (US 10,237,256 Bl, hereinafter Pena), in view of Riley et al. (US 2012/0179278 A1, hereinafter Riley), and further in view of Cheeks (US 2018/0211308 A1, hereinafter Cheeks).

Regarding Claim 17,
Claim 17  is dependent on Claim 7, and the combination of Leon and Pena discloses all the limitations of Claim 7. However, Leon and Pena do not explicitly disclose wherein the client device is further configured to render a "session review" screen generated upon user check-out, including a personalized post-workout screen with a cost breakdown, a time-based workout breakdown, and a facility review component that allows the user to rate the facility.
However, Riley from the same field of endeavor as the claimed invention discloses athletic performance sensing and/or tracking systems include components for measuring or sensing athletic performance data and/or for storing and/or displaying desired information associated with the athletic performance to the user (or others) (Riley: [Abstract]), provide workout information
to the user on display screen 800. In this illustrated example, a workout summary area 1100 is provided, indicating various features of the workout, such as: a workout identification code ("Workout 221" in this example); "distance covered" data; "elapsed time" data (Riley: ¶ [0086]), and user input area 1102 on the display screen 800 associated with this post workout analysis. More specifically, systems and methods according to this example of the invention request that the user "rank this workout" using subjective user input area 1102. While any desired rankings and/or potential options may be made available for the subjective user rankings…, the user has six choices for ranking the workout, namely: "too easy" 1102a, "easy" 1102b, "normal" 1102c, "hard" 1102d, "too hard" 1102e, and "hardest ever" 1102 (Riley: ¶ [0087], See also Fig. 11).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Riley in the teachings of Leon and Pena. A person having ordinary skill in the art would have been motivated to do so to help motivate the user to better or continued performance (Riley: ¶ [0100]).
However, Leon, Pena, and Riley do not explicitly disclose wherein the client device is further configured to render a "session review" screen generated upon user check-out, including a personalized post-workout screen with a cost breakdown, a time-based workout breakdown, and a facility review component that allows the user to rate the facility.
However, Cheeks from the same field of endeavor as the claimed invention discloses provides consumers of style-critical services with an intuitive user interface (Cheeks: [Abstract]), the interface displays a review module configured to enable the user to supply the system with a review of a service provider's work which comprises one or more of a rating, a textual description, and one or more pictures of the service provider's work that is being reviewed (Cheeks: ¶ [0007]), and images may include linked information regarding consumer reviews with comments l008a-b and
prices (Cheeks: ¶ [0033]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cheeks in the teachings of Leon, Pena and Riley. A person having ordinary skill in the art would have been motivated to do so to quickly
and efficiently identify style-critical service providers of interest based on a consumer's style preferences automatically determined and automatically displayed by the system in visual form. (Cheeks: ¶ [0004]).

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20140181911-A1
US 2013/0173915 Al 
US 2016/0191506 Al
US-20120316950-A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494